DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 7, 10-11, 14 & 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sim et al (US 11,100,959).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Claims 1, 7, 11, 14, & 18, Sim et al (see Fig. 15) shows a three-dimensional resistive/cell memory array having at least a plurality of word lines CL1 (running in D2 direction) at more than 3 levels and at least a plurality of bit lines CL2 (running in D3 or vertical direction). Note that at each intersection between a pair of word line CL1 & bit line CL2, a resistive/memory cell (see MC1 as example) in the cell area resistive-change element CR (see Fig. 13-14). Furthermore, Fig. 2 shows these layers of bit lines CL1 & word lines CL2 overlapping each other in vertical direction, and these CL1 & CL2 extending out of the main/cell array area (MCA) and into a cell wire area of other external peripheral structures such as address decoders, drivers, or amplifiers, etc. For example, col. 4 (lines 18-24) teaches that “the word lines CL1 connected to row decoders 22, and the bit lines CL2 connected to column decoders 25, etc.”, see also Fig. 1; thus inherently suggest the wiring area for these lines coupling to these decoders must be continuously extending outside the main cell area, and so these lines CL1/CL2 must extending from main cell area into the peripheral wiring area as well.
	Claims 1, 10 & 18, additionally Fig. 5 shows the plurality or 1st word lines CL1_1 (at bottom/1st layer) extending horizontally, the plurality of 2nd word lines CL1_2 (on 2nd level) is vertically above the 1st word lines and also extending horizontally,  and the plurality of 3rd word lines CL1_3 above the 2nd word lines CL1_2, and the 1st bit lines CL2_1 crossing 1st word lines CL1_1 & 2nd word lines CL1_2 perpendicularly, and the 2nd bit lines CL2_1 crossing 1st word lines CL1_1 & 3rd word lines CL1_3 perpendicularly, and the 3rd bit lines CL2_3 crossing 1st word lines CL1_1 & 2nd word lines CL1_2 perpendicularly, and so on, wherein Fig. 5 also show that the thickness those 2nd word lines CL1_2 (or t2) is greater than other thickness (t1) of either 1st word lines CL1_1 or the 3rd word lines CL1_3 in the same vertical direction as [AltContent: textbox (1st bit lines)]claimed. All peripheral structures are shown in Fig. 1 as well, See illustration below:
[AltContent: arrow][AltContent: textbox (Figure 5 or 6)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd thickness T2
T2 > T1)][AltContent: textbox (1st thickness T1)][AltContent: textbox (3rd thickness T1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd word lines)][AltContent: textbox (2nd word lines)][AltContent: textbox (1st word lines)]
    PNG
    media_image1.png
    533
    678
    media_image1.png
    Greyscale

	
Claim 7,

    PNG
    media_image2.png
    724
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    691
    683
    media_image3.png
    Greyscale


3.	Other claims not mentioned all contain some allowable features which are not clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827